EMPLOYMENT AGREEMENT

THIS AGREEMENT (the “Agreement”) is hereby entered into as of the 22nd day of
November, 2010 and is effective as of January 1, 2011 (the “Effective Date”), by
and between CHS Inc. (the “Company”) and Carl M. Casale (“Executive”) (each
hereinafter referred to as a “party” and collectively as “the parties”).

In consideration of the respective agreements of the parties contained herein,
it is agreed as follows:



1.   Term. The initial term of Executive’s employment under this Agreement shall
be for the period commencing on the Effective Date and ending, subject to
earlier termination as set forth in Section 7, on the third anniversary of the
Effective Date (such term, as may be hereafter extended, the “Employment Term”);
provided, however, that commencing with the third anniversary of the Effective
Date and on each anniversary thereof (each an “Anniversary Date”), the
Employment Term shall be automatically renewed for one (1) additional year
beyond the term otherwise established, unless one party provides written notice
to the other party, at least sixty (60) days in advance of an Anniversary Date,
of its intent not to renew the Employment Term for an additional one year
period.



2.   Employment. During the Employment Term:



  (a)   Executive shall (i) serve as the Chief Executive Officer of the Company,
with such authority, power, duties and responsibilities as are commensurate with
such position and as are customarily exercised by a person situated in a similar
executive capacity at a similar company, and (ii) report directly to the Board
of Directors of the Company (the “Board”).



  (b)   Executive shall devote his full-time business attention to the business
and affairs of the Company and he shall perform his duties faithfully and
efficiently subject to the directions of the Board. Executive may serve on civil
or charitable boards or committees as long as such service does not interfere
with the performance of his responsibilities hereunder and subject to the
Company’s code of conduct and other applicable policies as in effect from time
to time. Executive may continue to serve on the Board of Directors of Nalco
Holding Company and of Oregon State University Foundation and committees thereof
so long as such activities do not interfere with the performance of Executive’s
responsibilities hereunder. Executive may manage personal and family investments
and affairs, participate in industry organizations and deliver lectures at
educational institutions, so long as such activities do not interfere with the
performance of Executive’s responsibilities hereunder. Executive shall be
subject to and shall abide by each of the Company’s personnel policies
applicable to other senior executives.



3.   Annual Compensation.



  (a)   Base Salary. The Company agrees to pay or cause to be paid to Executive
during the Employment Term a base salary at the annual rate of $850,000 or such
increased amount as the Board may from time to time determine (hereinafter
referred to as the “Base Salary”); provided, however, that the Base Salary may
be reduced by no more than 10% in connection with an across-the-board salary
reduction by the Company similarly affecting all senior executives of the
Company. The Base Salary shall be payable in accordance with the Company’s
customary practices applicable to its executives. Such Base Salary shall be
reviewed at least annually by the Board pursuant to the Company’s normal
performance review policies for senior executives.



  (b)   Annual Incentive Compensation. For each fiscal year of the Company
ending during the Employment Term, beginning with the 2011 fiscal year,
Executive shall be eligible to receive a target annual cash incentive
compensation of 125% of Base Salary as in effect on the final day of such fiscal
year (such target incentive compensation, as may hereafter be increased, the
“Target Annual Incentive”) with the opportunity to receive a maximum annual cash
incentive compensation of 250% of Base Salary, as approved by the Board in its
sole discretion, if the Company and Executive achieve certain performance
targets as proposed by management and approved by the Board. Such annual
incentive compensation (“Annual Incentive Compensation”) shall be paid in no
event later than the 15th day of the third month following the end of the
taxable year (of the Company or Executive, whichever is later) in which the
performance targets have been achieved. Notwithstanding the foregoing,
Executive’s Annual Incentive Compensation paid with respect to the fiscal year
ending August 31, 2011 will be subject to the same performance targets
previously approved by the Board for Executive’s predecessor and equal to the
full year award that would have been earned based upon the actual financial
performance of the Company.



  (c)   Long-Term Incentive Opportunity. To the extent the Company determines to
award long-term incentive compensation, Executive shall be eligible to
participate in such programs (subject to the terms and conditions set forth in
the applicable plan and agreements) and shall be eligible to receive a target
long-term incentive award of 125% of the Base Salary as in effect on the final
day of preceding fiscal year (such target award, the “Target LTIP Award”) with
the opportunity to receive a maximum long-term incentive award of 250% of Base
Salary, as approved by the Board in its sole discretion, if the Company and
Executive achieve certain performance targets during certain performance periods
proposed by management and approved by the Board. Notwithstanding the foregoing,
Executive’s long-term incentive award under the Company’s Long-Term Incentive
Plan for the performance periods ending August 31, 2011 and August 31, 2012 will
be subject to the same performance targets previously approved by the Board for
Executive’s predecessor and equal to the long term incentive awards that would
have been earned during the full performance period without proration.
Subsequent awards will be full awards in accordance with normal plan provisions.
Awards from the Company’s Long-Term Incentive Plan are contributed to the
Company’s Deferred Compensation Plan after the end of a performance period and
vest over an additional 28-month period following the performance period end
date.



4.   Replacement of Earned and Forfeited Compensation from Previous Employer.



  a.   Replacement of Certain Forfeited Compensation from Former Employer. To
compensate the Executive for compensation earned but forfeited upon termination
of employment from current employer due to vesting requirements and other
restrictions, Executive shall be entitled to receive replacement compensation
during the Employment Term in the aggregate amount of $2.5 million (the
“Replacement Restricted Cash Compensation”). The Replacement Restricted Cash
Compensation shall be settled in cash or, at the election of the Executive on or
before the Effective Time, deferred into the Company’s Deferred Compensation
Plan on the following schedule: (i) $833,334 within 30 days after the Effective
Date, (ii) $833,333 within 30 days after the first anniversary of the Effective
Date, and (iii) $833,333 within 30 days after the second anniversary of the
Effective Date, provided that in order to receive such payments, Executive’s
employment pursuant to the terms of this Agreement shall not have been
terminated prior to the date of such payment.



  b.   Replacement of Forfeited Restricted Stock Unit Grant. Executive was been
granted 20,000 restricted stock units (the “Units”) by his former employer
pursuant to a Restricted Stock Unit Grant (the “Grant Agreement”) dated as of
October 11, 2007. In the event that Executive experiences a “Termination in
Service” as such term is defined in the Grant Agreement prior to December 15,
2010 in order to accept employment with the Company and the Units are forfeited
pursuant to clause (b) of Section 4 of the Grant Agreement, subject to
continuing employment, Executive will receive, during the Employment Term, an
additional restricted cash award in an amount (not to exceed $1 million) equal
to (A) the market value of the shares which otherwise would have been delivered
on account of the Units calculated based upon the closing price of such shares
on the New York Stock Exchange at the close of trading on December 17, 2010,
plus (B) any unpaid “Dividend Equivalent Payments” otherwise payable upon
delivery of the shares (the “RSU Replacement Compensation Amount”). At election
of the Executive contemporaneously with entering into an employment agreement,
Executive may defer such payments into the Company’s Deferred Compensation Plan.
Payments will be paid or deferred on the following schedule: (i) 1/3 of the RSU
Replacement Compensation Amount within 30 days after the Effective Date,
(ii) 1/3 of the RSU Replacement Compensation Amount within 30 days after the
first anniversary of the Effective Date, and (iii) 1/3 of the RSU Replacement
Compensation Amount within 30 days after the second anniversary of the Effective
Date.



5.   Other Benefits.



  (a)   Employee Benefits. During the Employment Term and any renewals,
Executive shall be entitled to participate in all employee benefit plans,
practices and programs maintained by the Company and made available to employees
of the Company generally (other than plans in effect on the date hereof that are
closed to new participants), to the extent Executive is eligible under the terms
of such plans. Executive’s participation in such plans, practices and programs
shall be on the same basis and terms as are applicable to employees of the
Company generally. Exhibit A, which is attached hereto and by this reference
incorporated herein, contains an accurate list of the employee benefit plans in
which Executive will be eligible to participate on the Effective Date.



  (b)   Executive Benefits. During the Employment Term, Executive shall be
entitled to participate in such executive benefit plans maintained by the
Company and made available to senior executives of the Company generally, on the
same basis and terms as are applicable to such senior executives generally. No
additional compensation provided under any of such plans shall be deemed to
modify or otherwise affect the terms of this Agreement or any of Executive’s
entitlements hereunder. Exhibit A contains an accurate list of the executive
plans in which the Executive will be eligible to participate on the Effective
Date.



  (c)   Fringe Benefits. During the Employment Term, Executive shall be entitled
to such fringe benefits as shall be determined by the Board, which will
initially include, on the Effective Date, the fringe benefits identified on
Exhibit A.



  (d)   Business Expenses. Upon submission of proper invoices in accordance with
the Company’s policies, Executive shall be entitled to receive prompt
reimbursement of all reasonable out-of-pocket business, entertainment and travel
expenses incurred by Executive in connection with the performance of Executive’s
duties hereunder and otherwise incurred in accordance with the Company’s travel
and entertainment policy in effect from time to time. Such reimbursement shall
be made as soon as practicable and in no event later than the end of the
calendar year following the calendar year in which the expenses were incurred.



  (e)   Office and Facilities. During the Employment Term, Executive shall be
provided with an appropriate office at the Company’s headquarters, with such
secretarial and other support facilities as are commensurate with Executive’s
status with the Company and adequate for the performance of Executive’s duties
hereunder.



  (f)   Paid Time Off (PTO). Executive shall be entitled, without loss of pay,
to absent himself voluntarily, for illness, vacation or other reasons, from the
performance of Executive’s employment under this Agreement. The terms of
Executive’s entitlement to PTO are set forth in Exhibit A



6.   Recoupment. In the event of a restatement of the Company’s financial
results (other than a prophylactic or voluntary restatement due to a change in
applicable accounting rules or interpretations) due to material noncompliance
with financial reporting requirements, with respect to any compensation granted
(whether already paid or only calculated as payable and yet to be paid) to
Executive if the Board determines in good faith good faith that such
compensation was awarded (or in the case of unpaid compensation, determined for
award) based on such material noncompliance then the Board or a committee
thereof comprised of independent (as defined under the rule of the NASDAQ Stock
Market) Board members shall be entitled on behalf of the Company to recover all
of the Executive’s compensation (or in the case of unpaid compensation, to
reduce such compensation) based on the erroneous financial data in excess of
what would have been paid (or in the case of unpaid compensation, what should be
paid) to the Executive under the accounting restatement.  Such recovery period
shall comprise up to the three (3) years preceding the date on which the Company
is required to prepare the accounting restatement.

In determining whether to seek recovery of compensation, the Board or applicable
committee thereof may take into account any considerations it deems appropriate,
including whether the assertion of a claim may violate applicable law or
adversely impact the interests of the Company in any related proceeding or
investigation and the extent to which the Executive was responsible for the
error that resulted in the restatement. This Section 6 shall be deemed amended
to the extent reasonably necessary to conform to any applicable law or to any
Company recoupment policy adopted by the Board for its senior executives.



7.   Termination. The Employment Term and Executive’s employment hereunder may
be terminated under the circumstances set forth below; provided, however, that
notwithstanding anything contained herein to the contrary, Executive shall not
have any duties or responsibilities to the Company after Executive’s termination
of employment during the Employment Term or upon expiration of the Employment
Term that would preclude Executive from having a “separation from service” from
the Company within the meaning of Section 409A of the Code, upon expiration of
the Employment Term.



  (a)   Disability. The Company may terminate the Employment Term and
Executive’s employment hereunder, on written notice to Executive after having
reasonably established Executive’s Disability. For purposes of this Agreement,
Executive will be deemed to have a “Disability” if, as a result of the
Executive’s incapacity due to physical or mental illness, the Executive shall
have been absent from the full-time performance of the Executive’s duties with
the Company for a period of six (6) consecutive months, the Company shall have
given the Executive a Notice of Termination for Disability, and, within thirty
(30) days after such Notice of Termination is given, the Executive shall not
have returned to the full-time performance of the Executive’s duties. Executive
shall be entitled to the compensation and benefits provided for under this
Agreement for any period prior to Executive’s termination by reason of
Disability during which Executive is unable to work due to a physical or mental
infirmity in accordance with the Company’s policies for similarly-situated
executives.



  (b)   Death. The Employment Term and Executive’s employment hereunder shall be
terminated as of the date of Executive’s death.



  (c)   Cause. The Company may terminate the Employment Term and Executive’s
employment hereunder for “Cause” by providing a Notice of Termination (as
defined in Section 7 below) that notifies Executive of his termination for
Cause, effective as of the date of such notice. “Cause” shall mean, for purposes
of this Agreement: (a) the deliberate and continued failure to substantially
perform Executive’s duties and responsibilities under this Agreement; (b) the
criminal felony conviction of, or a plea of guilty or nolo contendere by,
Executive; (c) the knowing, willful and material violation of Company policy;
(d) the act of fraud or dishonesty resulting or intended to result in personal
enrichment at the expense of the Company; (e) the gross misconduct in
performance of duties that results in material economic harm to the Company; or
(f) the material breach of this Agreement by Executive. Notwithstanding the
foregoing, in order to establish “Cause” for Executive’s termination for
purposes of clauses (a), (c) and (f) above, the Company must deliver a written
demand to Executive which specifically identifies the conduct that may provide
grounds for Cause, and the Executive must have failed to cure such conduct
within thirty (30) days after such demand. Reference in this paragraph to the
Company shall also include direct and indirect subsidiaries of the Company.



  (d)   Without Cause. The Company may terminate the Employment Term and
Executive’s employment hereunder other than for Cause, Disability or death. The
Company shall deliver to Executive a Notice of Termination (as defined in
Section 8 below) prior to such termination other than for Cause, Disability or
death, which notice shall specify the termination date.



  (e)   Good Reason. Executive may terminate the Employment Term and his
employment hereunder with the Company for Good Reason (as defined below) by
delivering to the Company a Notice of Termination not less than thirty (30) days
prior to such termination for Good Reason. The Company shall have the option of
terminating Executive’s duties and responsibilities prior to the expiration of
such thirty-day notice period. For purposes of this Agreement, “Good Reason”
means any of the following: (a) a material diminution in Executive’s duties,
title or position; (b) a reduction of ten percent (10%) or more by the Company
in the Executive’s Base Salary except for across-the-board salary reductions
similarly affecting all senior executive officers of the Company; or (c) a
material breach by the Company of its obligations under this Agreement. Good
Reason shall not exist unless Executive shall provide notice of the existence of
the Good Reason condition within ninety (90) days of the date Executive learns
of the condition. The Company shall have a period of thirty (30) days during
which it may remedy the condition, and in case of full remedy such condition
shall not be deemed to constitute Good Reason hereunder.



  (f)   Without Good Reason. Executive may voluntarily terminate the Employment
Term and Executive’s employment hereunder without Good Reason by delivering to
the Company a Notice of Termination not less than thirty (30) days prior to such
termination and the Company shall have the option of terminating Executive’s
duties and responsibilities, but not the employment relationship, prior to the
expiration of such thirty-day notice period.



8.   Notice of Termination. Any purported termination by the Company or by
Executive shall be communicated by written Notice of Termination to the other
party hereto. For purposes of this Agreement, a “Notice of Termination” shall
mean a notice that indicates a termination date, the specific termination
provision in this Agreement relied upon and sets forth in reasonable detail the
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated. For purposes of this
Agreement, no such purported termination of Executive’s employment hereunder
shall be effective without such Notice of Termination (unless waived by the
party entitled to receive such notice, in the manner described in
Section 15(g)).



9.   Compensation upon Termination. Upon termination of Executive’s employment
during the Employment Term, Executive shall be entitled to the following
benefits:



  (a)   Termination by the Company for Cause or by Executive without Good
Reason. If Executive’s employment is terminated by the Company for Cause or by
Executive without Good Reason, the Company shall provide Executive with the
following payments and benefits (collectively, the “Accrued Compensation”):



  (i)   any accrued and unpaid Base Salary;



  (ii)   any Annual Incentive Compensation earned but unpaid in respect of any
completed fiscal year preceding the termination date;



  (iii)   reimbursement for any and all monies advanced or expenses incurred in
connection with Executive’s employment for reasonable and necessary expenses
incurred by Executive on behalf of the Company for the period ending on the
termination date;



  (iv)   any accrued and unpaid vacation pay;



  (v)   any previous compensation that Executive has previously deferred
(including any interest earned or credited thereon), in accordance with the
terms and conditions of the applicable deferred compensation plans or
arrangements then in effect, to the extent vested as of Executive’s termination
date; and



  (vi)   any amount or benefit as provided under any plan, program, agreement or
corporate governance document of the Company or its affiliates that are
then-applicable (the “Company Arrangements”), in accordance with the terms
thereof.



  (b)   Termination by the Company for Disability. If Executive’s employment is
terminated by the Company for Disability, Executive shall be entitled to:



  (i)   the Accrued Compensation; and



  (ii)   accelerated payment of any unpaid Replacement Restricted Cash
Compensation or RSU Replacement Compensation Amount which shall be paid within
ten (10) business days of termination.



  (c)   Termination By Reason of Death. If Executive’s employment is terminated
by reason of Executive’s death, Executive shall be entitled to:



  (i)   the Accrued Compensation; and



  (ii)   accelerated payment of any unpaid Replacement Restricted Cash
Compensation or RSU Replacement Compensation Amount which shall be paid within
ten (10) business days of termination.



  (d)   Termination by the Company Other Than for Cause, Disability or Death, or
by Executive with Good Reason. If Executive’s employment with the Company shall
be terminated (x) by the Company other than for Cause, Disability or death, or
(y) by Executive with Good Reason, Executive shall be entitled to the following
payments and benefits; provided that, in the case of clauses (ii), (iii) and
(iv) below, Executive shall have executed and not revoked a release of claims in
substantially the form set forth in Exhibit B hereto:



  (i)   the Accrued Compensation;



  (ii)   an amount equal to the product of (A) the Annual Incentive Compensation
that Executive would have been entitled to receive in respect of the fiscal year
in which Executive’s termination date occurs, had Executive continued in
employment until the end of such fiscal year, which amount shall be determined
based on the Company’s actual performance for such year relative to the Company
performance goals applicable to Executive (with that portion of the Annual
Incentive Compensation based upon completion or partial completion of previously
specified personal goals equal to 30% of the Target Annual Incentive and without
any exercise of negative discretion with respect to Executive with respect to
the remainder of the Annual Incentive Compensation in excess of that applied
either to senior executives of the Company generally for the applicable
performance period or in accordance with the Company’s historical past
practice), and (B) a fraction (x) the numerator of which is the number of days
in such fiscal year through termination date and (y) the denominator of which is
365; such amount shall be payable in a cash lump sum payment at the time such
incentive awards are payable to other participants, but in no event later than
the 15th day of the third month following the end of the taxable year (of the
Company or Executive, whichever is later) in which the termination took place;



  (iii)   in lieu of any further Base Salary or other compensation or benefits
not described in clauses (i), (ii), (iv), or (v) for periods subsequent to the
termination date, an amount in cash equal to (A) two (2) times Executive’s Base
Salary plus (B) two (2) times Executive’s Target Annual Incentive which amount
shall be payable in three equal installments of 1/3 of such amount with the
first payment payable (i) sixty (60) days following such termination, (ii) the
second payment payable on the first anniversary of such termination, and
(iii) the third payment payable on the second anniversary of termination; and



  (iv)   accelerated payment of any unpaid Replacement Restricted Cash
Compensation or RSU Replacement Compensation Amount which shall be paid within
sixty (60) days following such termination; and



  (v)   the Company shall provide Executive and Executive’s dependents with
continued coverage under any health, medical, dental, vision or life insurance
program or policy in which Executive was eligible to participate as of the time
of Executive’s employment termination, for two (2) years following such
termination on terms no less favorable to Executive and Executive’s dependents
(including with respect to payment for the costs thereof) than those in effect
immediately prior to such termination, which coverage shall cease, on a
benefit-by benefit basis, once any coverage is made available to Executive by a
subsequent employer. COBRA continuation coverage shall run concurrently with
such two-year period. Anything herein to the contrary notwithstanding, the terms
of this Section 9(d)(v) shall be modified to the extent required to meet the
provisions of any federal law applicable to the healthcare plans and
arrangements of the Company, including to the extent required to maintain the
grandfathered status of such plans or arrangements under federal law. Any
failure to provide the coverage specified herein shall not in and of itself
constitute a breach of this Agreement, provided, however, that the Company shall
use its reasonable efforts to provide economically equivalent payments or
benefits to Executive to the extent possible without adverse effects on the
Company, to the extent permitted by law.



  (e)   Expiration of Employment Term After Notice of Non-Renewal by the
Company. If the Executive’s employment terminates at the end of the Employment
Term because the Company has delivered a notice of non-renewal (as described in
Section 1), Executive shall be entitled to the following payments and benefits:



  (i)   the Accrued Compensation; and



  (ii)   accelerated payment of any unpaid Replacement Restricted Cash
Compensation or RSU Replacement Compensation Amount which shall be paid within
sixty (60) days following such termination; and



  (iii)   the Company shall provide Executive and Executive’s dependents with
continued coverage under any health, medical, dental, vision or life insurance
program or policy in which Executive was eligible to participate as of the time
of Executive’s employment termination, for two (2) years following such
termination on terms no less favorable to Executive and Executive’s dependents
(including with respect to payment for the costs thereof) than those in effect
immediately prior to such termination, which coverage shall cease, on a
benefit-by benefit basis, once any coverage is made available to Executive by a
subsequent employer. COBRA continuation coverage shall run concurrently with
such two-year period. Anything herein to the contrary notwithstanding, the terms
of this Section 9(d)(v) shall be modified to the extent required to meet the
provisions of any federal law applicable to the healthcare plans and
arrangements of the Company, including to the extent required to maintain the
grandfathered status of such plans or arrangements under federal law. Any
failure to provide the coverage specified herein shall not in and of itself
constitute a breach of this Agreement, provided, however, that the Company shall
use its reasonable efforts to provide economically equivalent payments or
benefits to Executive to the extent possible without adverse effects on the
Company, to the extent permitted by law.



  (f)   No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise and, except as provided in Section 9(d)(v) above, no such payment
shall be offset or reduced by the amount of any compensation or benefits
provided to Executive in any subsequent employment.



10.   Section 409A. Notwithstanding anything contained herein to the contrary,
to the extent required in order to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, (i) no amounts shall be paid to
Executive under Section 9 of this Agreement until Executive would be considered
to have incurred a separation from service from the Company within the meaning
of Section 409A of the Code, and (ii) amounts that would otherwise be payable
and benefits that would otherwise be provided pursuant to this Agreement during
the six-month period immediately following Executive’s separation from service
shall instead be paid on the first business day after the date that is six
months following Executive’s separation from service (or death, if earlier).
Each amount to be paid or benefit to be provided to Executive pursuant to this
Agreement, which constitutes deferred compensation subject to Section 409A,
shall be construed as a separate identified payment for purposes of
Section 409A. To the extent required to avoid an accelerated or additional tax
under Section 409A, amounts reimbursable to Executive under this Agreement shall
be paid to Executive on or before the last day of the year following the year in
which the expense was incurred and the amount of expenses eligible for
reimbursement (and in-kind benefits provided to Executive) during any one year
may not effect amounts reimbursable or provided in any subsequent year;
provided, however, that with respect to any reimbursements for any taxes which
Executive would become entitled to under the terms of this Agreement, the
payment of such reimbursements shall be made by the Company no later than the
end of the calendar year following the calendar year in which Executive remits
the related taxes.



11.   Records and Confidential Data.



  (a)   Executive acknowledges that in connection with the performance of
Executive’s duties during the Employment Term, the Company will make available
to Executive, or Executive will develop and have access to, certain Confidential
Information (as defined below) of the Company and its subsidiaries. Executive
acknowledges and agrees that any and all Confidential Information learned or
obtained by Executive during the course of Executive’s employment by the Company
or otherwise, whether developed by Executive alone or in conjunction with others
or otherwise, shall be and is the property of the Company and its subsidiaries.



  (b)   Executive shall keep confidential all Confidential Information, shall
not use Confidential Information in any manner that is detrimental to the
Company, shall not use Confidential Information other than in connection with
Executive’s discharge of Executive’s duties hereunder, and shall safeguard the
Company from unauthorized disclosure; provided, however, that Confidential
Information may be disclosed by Executive (i) to the Company and its affiliates,
or to any authorized agent or representative of any of them, (ii) in connection
with performing his duties hereunder, (iii) subject to Section 12(c), when
required to do so by law or by a court, governmental agency, legislative body,
arbitrator or other person with apparent jurisdiction to order him to divulge,
disclose or make accessible such information, provided that Executive notify the
Company prior to such disclosure, (iv) in the course of any proceeding under
Sections 13 or 14 of this Agreement or (v) in confidence to an attorney or other
professional advisor for the purpose of securing professional advice, so long as
such attorney or advisor is subject to confidentiality restrictions no less
restrictive than those applicable to Executive hereunder.



  (c)   As soon as possible following the termination of Executive’s employment
hereunder, Executive shall return to the Company all written Confidential
Information that is in his possession or control and destroy all of his copies
of any analyses, compilations, studies or other documents containing or
reflecting any Confidential Information. Within five (5) business days of the
receipt of such request by Executive, Executive shall, upon written request of
the Company, deliver to the Company a document certifying that such written
Confidential Information has been returned or destroyed in accordance with this
Section 11(c).



  (d)   For the purposes of this Agreement, “Confidential Information” shall
mean all confidential and proprietary information of the Company and its
subsidiaries, including, without limitation,



  (i)   trade secrets concerning the business and affairs of the Company and its
subsidiaries, product specifications, data, know-how, formulae, compositions,
processes, non-public patent applications, designs, sketches, photographs,
graphs, drawings, samples, inventions and ideas, past, current, and planned
research and development, current and planned manufacturing or distribution
methods and processes, customer lists, current and anticipated customer
requirements, price lists, market studies, business plans, computer software and
programs (including object code and source code), computer software and database
technologies, systems, structures, and architectures (and related formulae,
compositions, processes, improvements, devices, know-how, inventions,
discoveries, concepts, ideas, designs, methods and information);



  (ii)   information concerning the business and affairs of the Company and its
subsidiaries (which includes unpublished financial statements, financial
projections and budgets, unpublished and projected sales, capital spending
budgets and plans, the names and backgrounds of key personnel, to the extent not
publicly known, personnel training and techniques and materials) however
documented; and



  (iii)   notes, analysis, compilations, studies, summaries, and other material
prepared by or for the Company or its subsidiaries containing or based, in whole
or in part, on any information included in the foregoing. For purposes of this
Agreement, the Confidential Information shall not include and Executive’s
obligations shall not extend to (i) information that is generally available to
the public, (ii) information obtained by Executive other than pursuant to or in
connection with this employment and (iii) information that is required to be
disclosed by law or legal process.



12.   Covenant Not to Solicit, Not to Compete, Not to Disparage and to Cooperate
in Litigation.



  (a)   Covenant Not to Solicit. To protect the Confidential Information and
other trade secrets of the Company as well as the goodwill and competitive
business of the Company, Executive agrees, during the Employment Term and for a
period of twenty-four (24) months after Executive’s cessation of employment with
the Company, (i) not to solicit or participate in or assist in any way in the
solicitation of any employees of the Company (ii) not to solicit, influence or
attempt to influence any person who was a customer of the Company or its
affiliates during the period of Executive’s employment hereunder or solicit,
influence or attempt to influence potential customers who are or were identified
through leads developed during the course of employment with the Company, or
otherwise divert or attempt to divert any existing business of the Company and
its affiliates. For purposes of clause (i) of this covenant, “solicit” or
“solicitation” means directly or indirectly influencing or attempting to
influence employees of the Company to cease employment with the Company (except
in the course of Executive’s duties to the Company) or to become employed with
any other person, partnership, firm, corporation or other entity, provided, that
solicitation through general advertising not targeted at the Company’s employees
or the provision of references shall not constitute a breach of such
obligations. Executive agrees that the covenants contained in this Section 12(a)
are reasonable and desirable to protect the Confidential Information of the
Company.



  (b)   Covenant Not to Compete.



  (i)   To protect the Confidential Information and other trade secrets of the
Company as well as the goodwill and competitive business of the Company,
Executive agrees, during the Employment Term and for a period of twenty-four
(24) months after Executive’s cessation of employment with the Company, that
Executive will not, except in the course of Executive’s employment hereunder,
directly or indirectly for the Executive or any third party, manage, operate,
control, or participate in the management, operation, or control of, be employed
by, associated with, or in any manner connected with, lend Executive’s name to,
or render services or advice to, any third party, or any business, whose
services or products compete (including as described below) with the material
services or products of the Company; provided, however, that Executive may in
any event (x) own up to a 5% passive ownership interest in any public or private
entity, and (y) be employed by, or otherwise have material association with, any
business whose services or products compete with the material services or
products of the Company so long as his employment or association is solely with
a separately managed and operated division or affiliate of such business that
does not compete with the Company.



  (ii)   For purposes of this Section 12(b), any third party, or any business,
whose products compete includes any entity engaged in any business or activity
which is directly in competition with any services or products sold by, or any
business or activity engaged in by, the Company or any of its affiliates, or any
entity with which the Company has a product(s) licensing agreement at the end of
the Employment Term and any entity with which the Company is, at the time of
termination, negotiating, and eventually concludes within twelve (12) months of
the Employment Term, a product licensing or acquisition agreement.



  (c)   Cooperation in Any Investigations and Litigation. Executive agrees that
Executive will reasonably cooperate with the Company, and its counsel, in
connection with any investigation, inquiry, administrative proceeding or
litigation relating to any matter in which Executive becomes involved or of
which Executive has knowledge as a result of Executive’s service with the
Company by providing truthful information. The Company agrees to promptly
reimburse Executive for reasonable expenses (including attorneys fees and other
expenses of counsel) reasonably incurred by Executive, in connection with
Executive’s cooperation pursuant to this Section 12(c). Such reimbursements
shall be made as soon as practicable, and in no event later than the calendar
year following the year in which the expenses are incurred. Executive agrees
that, in the event Executive is subpoenaed by any person or entity (including,
but not limited to, any government agency) to give testimony (in a deposition,
court proceeding or otherwise) which in any way relates to Executive’s
employment by the Company, Executive will, to the extent not legally prohibited
from doing so, give prompt notice of such request to the General Counsel of the
Company so that the Company may contest the right of the requesting person or
entity to such disclosure before making such disclosure. Nothing in this
provision shall require Executive to violate Executive’s obligation to comply
with valid legal process.



  (d)   Nondisparagement. Executive covenants that during and following the
Employment Term, Executive will not willfully and materially disparage or
encourage or induce others to disparage the Company or its subsidiaries,
together with all of their respective past and present directors and officers,
as well as their respective past and present managers, officers, shareholders,
partners, employees, agents, attorneys, servants and customers and each of their
predecessors, successors and assigns (collectively, the “Company Entities and
Persons”); provided that such limitation shall extend to past and present
managers, officers, shareholders, partners, employees, agents, attorneys,
servants and customers only in their capacities as such or in respect of their
relationship with the Company and its subsidiaries. Nothing in this Agreement is
intended to or shall prevent Executive from providing, or limiting testimony in
response to a valid subpoena, court order, regulatory request or other judicial,
administrative or legal process or otherwise as required by law.



  (e)   Blue Pencil. It is the intent and desire of Executive and the Company
that the provisions of this Section 12 be enforced to the fullest extent
permissible under the laws and public policies as applied in each jurisdiction
in which enforcement is sought. If any particular provision of this Section 12
shall be determined to be invalid or unenforceable, such covenant shall be
amended, without any action on the part of either party hereto, to delete there
from the portion so determined to be invalid or unenforceable, such deletion to
apply only with respect to the operation of such covenant in the particular
jurisdiction in which such adjudication is made.



  (f)   Survival. Executive’s obligations under this Section 12 shall survive
the termination of the Employment Term.



13.   Remedies for Breach of Obligations under Sections 11 or 12 hereof.
Executive acknowledges that the Company will suffer irreparable injury, not
readily susceptible of valuation in monetary damages, if Executive breaches
Executive’s obligations under Sections 11 or 12 hereof. Accordingly, Executive
agrees that the Company will be entitled, in addition to any other available
remedies, to obtain injunctive relief against any breach or prospective breach
by Executive of Executive’s obligations under Sections 11 or 12 hereof in any
Federal or state court sitting in the State of Minnesota, or, at the Company’s
election, in any other state in which Executive maintains Executive’s principal
residence or Executive’s principal place of business. Executive hereby submits
to the non-exclusive jurisdiction of all those courts for the purposes of any
actions or proceedings instituted by the Company to obtain that injunctive
relief, and Executive agrees that process in any or all of those actions or
proceedings may be served by registered mail, addressed to the last address
provided by Executive to the Company, or in any other manner authorized by law.



14.   Resolution of Disputes. Any claim or dispute arising out of or relating to
this Agreement, including, without limitation, Sections 6 and 7 hereof, any
other Company Arrangement, Executive’s employment with the Company, or any
termination thereof (collectively, “Covered Claims”) shall (except to the extent
otherwise provided in Section 13 with respect to certain requests for injunctive
relief) be resolved [(x) if mutually agreed by the Company and Executive, by
confidential mediation with the assistance of an independent mediator selected
by mutual agreement of the parties, or (y) if such mediation is not successful
or if such mediation is not mutually agreed by the Company or Executive, by
litigation to occur in the District Court of the Second Judicial District,
County of Ramsey, State of the Minnesota or the United States District Court for
the District of Minnesota.] Each party shall bear its (or his) own costs,
including, without limitation, the fees and expenses of its (or his) own
attorney, and the fees and expenses of the arbitrator shall be borne equally by
each party.



15.   Representations and Warranties.



  (a)   The Company represents and warrants that (i) it is fully authorized by
action of the Board of Directors of the Company (and of any other person or body
whose action is required) to enter into this Agreement and to perform its
obligations under it, (ii) the execution, delivery and performance of this
Agreement by it does not violate any applicable law, regulation, order, judgment
or decree or any agreement, arrangement, plan or corporate governance document
(x) to which it is a party or (y) by which it is bound, and (iii) upon the
execution and delivery of this Agreement by the parties, this Agreement shall be
its valid and binding obligation, enforceable against it in accordance with its
terms, except to the extent that enforceability may be limited by applicable
bankruptcy, insolvency or similar laws affecting the enforcement of creditors’
rights generally.



  (b)   Executive represents and warrants to the Company that Executive is not a
party to or otherwise bound by any agreement or arrangement (including, without
limitation, any license, covenant, or commitment of any nature), or subject to
any judgment, decree, or order of any court or administrative agency, that would
conflict with or will be in conflict with or in any way preclude, limit or
inhibit Executive’s ability to execute this Agreement or to carry out
Executive’s duties and responsibilities hereunder.



16.   Miscellaneous.



  (a)   Successors and Assigns.



  (i)   This Agreement shall be binding upon and shall inure to the benefit of
the Company, its successors and permitted assigns and the Company shall require
any successor or assign to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform if no such succession or assignment had taken place. The Company may not
assign or delegate any rights or obligations hereunder except to a successor
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company. The term
“the Company” as used herein shall include a corporation or other entity
acquiring all or substantially all the assets and business of the Company
(including this Agreement) whether by operation of law or otherwise.



  (ii)   Neither this Agreement nor any right or interest hereunder shall be
assignable or transferable by Executive, Executive’s beneficiaries or legal
representatives, except by will or by the laws of descent and distribution. This
Agreement shall inure to the benefit of and be enforceable by Executive’s legal
personal representatives.



  (b)   Fees and Expenses. The Company shall pay reasonable and documented legal
fees and related expenses, up to a maximum amount of $25,000, incurred by
Executive in connection with the negotiation of this Agreement. Such
reimbursement shall be made as soon as practicable, but in no event later than
the end of the calendar year following the calendar year in which the expenses
were incurred.



  (c)   Indemnification. The Company shall indemnify Executive as provided in
Company’s by-laws and Articles of Incorporation.



  (d)   Right to Counsel. Executive acknowledges that Executive has had the
opportunity to consult with legal counsel of Executive’s choice in connection
with the drafting, negotiation and execution of this Agreement and related
employment arrangements.



  (e)   Notice. For the purposes of this Agreement, notices and all other
communications provided for in the Agreement (including the Notice of
Termination) shall be in writing and shall be deemed to have been duly given
when personally delivered or sent by Certified mail, return receipt requested,
postage prepaid, addressed to the respective addresses last given by each party
to the other, provided that all notices to the Company shall be directed to the
attention of the General Counsel of the Company. All notices and communications
shall be deemed to have been received on the date of delivery thereof or on the
third business day after the mailing thereof, except that notice of change of
address shall be effective only upon receipt.



  (f)   Withholding. The Company shall be entitled to withhold the amount, if
any, of all taxes of any applicable jurisdiction required to be withheld by an
employer with respect to any amount paid to Executive hereunder. The Company, in
its sole and absolute discretion, shall make all determinations as to whether it
is obligated to withhold any taxes hereunder and the amount hereof.



  (g)   Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Executive and the Company. No waiver by either party hereto at any
time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreement or representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which is not expressly set forth in this
Agreement.



  (h)   Effect of Other Law. Anything herein to the contrary notwithstanding,
the terms of this Agreement shall be modified to the extent required to meet the
provisions of any federal law applicable to the employment arrangements between
Executive and the Company. Any delay in providing benefits or payments, any
failure to provide a benefit or payment, or any repayment of compensation that
is required under the preceding sentence shall not in and of itself constitute a
breach of this Agreement, provided, however, that the Company shall provide
economically equivalent payments or benefits to Executive to the extent
permitted by law.



  (i)   Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Minnesota applicable to
contracts executed in and to be performed entirely within such State, without
giving effect to the conflict of law principles thereof.



  (j)   Inconsistencies. In the event of any inconsistency between any provision
of this Agreement and any provision of any employee handbook, personnel manual,
program, policy, or arrangement of the Company or its affiliates (including,
without limitation, any provisions relating to notice requirements and
post-employment restrictions), the provisions of this Agreement and the Exhibits
hereto, shall control, unless the parties otherwise agree in a writing that
expressly refers to the provision of this Agreement whose control he is waiving.



  (k)   Beneficiaries/References. In the event of Executive’s death or a
judicial determination of his incompetence, references in this Agreement to
Executive shall be deemed, where appropriate, to refer to his beneficiary,
estate or other legal representative.



  (l)   Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the parties hereunder shall survive the
Employment Term and any termination of the Executive’s employment.



  (m)   Severability. The provisions of this Agreement shall be deemed severable
and the invalidity or unenforceability of any provision shall not affect the
validity or enforceability of the other provisions hereof.



  (n)   Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and supersedes all prior agreements, if any,
understandings and arrangements, oral or written, between the parties hereto
with respect to the subject matter hereof; provided, however, that this
Agreement shall not supersede the Change in Control Agreement between the
Company and the Executive dated as of the day and year first above written (the
“Change in Control Agreement”). Notwithstanding anything to the contrary
contained herein, no payments shall be made (nor benefits provided) under
Section 9 of this Agreement in the event that the Executive is entitled to
payments or benefits under the Change in Control Agreement.



  (o)   Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and Executive has executed this Agreement as of the day
and year first above written.

CHS INC.

By: /s/ Michael Toelle

      Name:     Michael Toelle     Title: Chairman of the Board of Directors

CARL M. CASALE

/s/ Carl M. Casale

